It is my view that Section 2115.12, Revised Code, is mandatory and required the executor to include the note in question in the inventory of the decedent's estate as specifically provided in that section. Section 2305.03, Revised Code, provides as follows:
"A civil action, unless a different limitation is prescribed by statute, can be commenced only within the period prescribed in Sections 2305.03 to 2305.22, inclusive, of the Revised Code.When interposed by proper plea by a party to an action mentionedin such sections, lapse of time shall be a bar thereto." (Emphasis added.)
It is my opinion, therefore, that neither the appraisers nor the executor had the authority to determine the value of the note in making the appraisal nor in the filing of the inventory where as in the case before us the claim should have been listed as an asset as provided by Section 2115.12, Revised Code.
Paragraphs 2 and 3 of the syllabus in In re Estate of Wreede,106 Ohio App. 324, are as follows:
"2. The right of a widow to a year's allowance in the estate of her deceased husband vests immediately upon death, becomes a preferred and secured debt of his estate, and, when it has not been paid to the widow during her lifetime, such allowance survives *Page 358 
as an asset of her estate and is includible in the inventory of her estate as a debt due from the estate of her deceased husband.
"3. A hearing on exceptions to an inventory is a summary proceeding in which the Probate Court may summarily determine whether those charged with the responsibility therefor have included in a decedent's estate more or less than such decedent owned at the time of his death, but it does not have plenarypower to determine the collectibility of the debt." (Emphasis added.)
The statement in the opinion by Guernsey, J., in In re Estateof Wreede, supra, pp. 332 and 333, is applicable here:
"It is our conclusion that where title is not in issue a Probate Court does not have any power or jurisdiction, even discretionary, in a summary hearing on exceptions filed to the inclusion of a chose in action in the inventory of a decedent's estate, to determine that said chose in action can not be enforced and is uncollectible by reason of the running of the statute of limitations, which defense could be asserted only by a person, not then before the Probate Court, in a plenary proceeding in which such person is properly made a party. In sustaining exceptions on such grounds the Probate Court exceeded its jurisdiction of the subject matter and committed error prejudicial to the executor of the estate, in the particulars assigned."
It is my opinion, therefore, in accordance with the provisions of Section 2305.03, Revised Code, and the decision inIn re Estate of Wreede, supra (106 Ohio App. 324), that the Probate Court was not authorized to determine the value of whether the note in question was collectible in the hearing on exceptions, but was required to determine that said note should be included in the inventory of the decedent's estate as provided by Section 2115.12, Revised Code. Exr. of Bigelow v.Admrs. of Bigelow, 4 Ohio, 138; Hall, Admr., v. Pratt,5 Ohio, 72, see opinion p. 82; McGaughey, Admr., v. Jacoby, 54 Ohio St. 487. Also see In re Estate of Gottwald, 164 Ohio St. 405; 34 Ohio Jurisprudence (2d), 666, Limitation of actions, Sections 188 and 189, and cases cited in the opinion in In re Estate ofGottwald, supra (164 Ohio St., at page 410 et seq.). It is my conclusion that the judgment of the Probate Court should be affirmed. *Page 359